Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment	 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments regarding Statement of Reasons for Allowance". 
Authorization for this amendment was given in a communication with attorney Derek Casper on March 16, 2021. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (

Claim Amendment


(Currently Amended)  A processor comprising: 
a memory to store a plurality of synapse weights of a neural network, the memory comprising a plurality of simultaneously accessible independent banks, a respective bank comprising a plurality of rows, a respective row comprising storage for at least one synapse weight; 

a synapse memory mapping engine to:
		receive a selection of a neural network topology type;
		identify a synapse memory mapping scheme for the selected neural network topology type from a plurality of synapse memory mapping schemes that are each associated with a respective neural network topology type; and
		map the plurality of synapse weights to locations in the memory based on the identified synapse memory mapping scheme; and
	when mapped to a first synapse memory mapping scheme, the plurality of banks are to store fan-out synapse weights representing weights of synapses between a neuron of a first layer and a plurality of neurons of a second layer such that a first parallel access of the plurality of banks at a first row is to output the fan-out synapse weights, and the plurality of banks are to store fan-in synapse weights representing weights of synapses between a neuron of the second layer and a plurality of neurons of the first layer such that a second parallel access of the plurality of banks at a different row for each bank accessed is to output the fan-in synapse weights.
	
(Previously Presented)  The processor of Claim 1, wherein the first synapse memory mapping scheme of the plurality of synapse memory mapping schemes is associated with a first neural network topology type comprising a generative neural network and a second synapse memory mapping scheme of the plurality of synapse memory mapping schemes is associated with a second network topology type comprising a convolutional neural network. 

(Original)  The processor of Claim 2, wherein a third synapse memory mapping scheme of the plurality of synapse memory mapping schemes is associated with a third neural network topology type comprising a recurrent neural network.

(Canceled)  

(Canceled)  

(Previously Presented)  The processor of Claim 1, wherein the processor is to access synapse weights connected to a neuron of the processor based on a memory address including at least one wildcard bit, wherein the memory address identifies locations in the memory of the synapse weights connected to the neuron. 

(Original)  The processor of Claim 1, wherein the identified synapse memory mapping scheme specifies a pseudorandom sparse connectivity scheme for a first group of rows of the memory. 

(Canceled) 

(Original)  The processor of Claim 1, wherein the identified synapse memory mapping scheme specifies a location for a synapse weight of the plurality of synapse weights based on an arithmetic operation including a position of the synapse weight within an ordered list of synapse weights and a position of a neuron connected to the synapse weight within an ordered list of neurons.

(Original)  The processor of Claim 1, wherein the memory comprises a plurality of memory elements distributed among a plurality of synaptic cores of a network on chip.  



(Currently Amended)  A method comprising:
receiving a selection of a neural network topology type;
identifying a synapse memory mapping scheme for the selected neural network topology type from a plurality of synapse memory mapping schemes that are each associated with a respective neural network topology type; and
mapping a plurality of synapse weights to locations in a memory based on the identified synapse memory mapping scheme; 
wherein the memory comprises a plurality of simultaneously accessible independent banks, a respective bank comprising a plurality of rows, a respective row comprising storage for at least one synapse weight; and
	wherein, when mapped to a first synapse memory mapping scheme, the plurality of banks are to store fan-out synapse weights representing weights of synapses between a neuron of a first layer and a plurality of neurons of a second layer such that a first parallel access of the plurality of banks at a first row is to output the fan-out synapse weights, and the plurality of banks are to store fan-in synapse weights representing weights of synapses between a neuron of the second layer and a plurality of neurons of the first layer such that a second parallel access of the plurality of banks at a different row for each bank accessed is to output the fan-in synapse weights
 

(Previously Presented)  The method of Claim 11, wherein the first synapse memory mapping scheme of the plurality of synapse memory mapping schemes is associated with a first neural network topology type comprising a generative neural network and a second synapse memory mapping scheme of the plurality of synapse memory mapping schemes is associated with a second network topology type comprising a convolutional neural network.  

(Original)  The method of Claim 12, wherein a third synapse memory mapping scheme of the plurality of synapse memory mapping schemes is associated with a third neural network topology type comprising a recurrent neural network.
   
(Canceled)  

(Canceled)  

(Currently Amended)  A non-transitory machine readable storage medium having instructions stored thereon, the instructions when executed by a machine to cause the machine to:
receive a selection of a neural network topology type;
identify a synapse memory mapping scheme for the selected neural network topology type from a plurality of synapse memory mapping schemes that are each associated with a respective neural network topology type; and
map a plurality of synapse weights to locations in a memory based on the identified synapse memory mapping scheme; 
wherein the memory comprises a plurality of simultaneously accessible independent banks, a respective bank comprising a plurality of rows, a respective row comprising storage for at least one synapse weight; and
	wherein, when mapped to a first synapse memory mapping scheme, the plurality of banks are to store fan-out synapse weights representing weights of synapses between a neuron of a first layer and a plurality of neurons of a second layer such that a first parallel access of the plurality of banks at a first row is to output the fan-out synapse weights, and the plurality of banks are to store fan-in synapse weights representing weights of synapses between a neuron of the second layer and a plurality of neurons of the first layer such that a second parallel access of the plurality of banks at a different row for each bank accessed is to output the fan-in synapse weights.

(Previously Presented)  The medium of Claim 16, wherein the first synapse memory mapping scheme of the plurality of synapse memory mapping schemes is associated with a first neural network topology type comprising a generative neural network and a second synapse memory mapping scheme of the plurality of synapse memory mapping schemes is associated with a second network topology type comprising a convolutional neural network.  

(Original)  The medium of Claim 17, wherein a third synapse memory mapping scheme of the plurality of synapse memory mapping schemes is associated with a third neural network topology type comprising a recurrent neural network.

(Original)  The medium of Claim 16, wherein the memory includes a plurality of independently accessible banks and the identified synapse memory mapping scheme specifies the storage of fan-out synapse weights of a first neuron in separate banks of the memory to enable parallel access of the fan-out synapse weights by the first neuron.

(Original)  The medium of Claim 16, wherein the memory includes a plurality of independently accessible banks and the identified synapse memory mapping scheme specifies the storage of fan-in synapse weights of a first neuron in separate banks of the memory to enable parallel access of the fan-in synapse weights by the first neuron.

(Currently Amended)  A system comprising: 
a neuromorphic processor comprising: 
a memory to store a plurality of synapse weights of a neural network, the memory comprising a plurality of simultaneously accessible independent banks, a respective bank comprising a plurality of rows, a respective row comprising storage for at least one synapse weight; and 
logic to implement a plurality of neurons of the neural network;
an input/output interface; and
a synapse memory mapping engine to:
		receive a selection of a neural network topology type, the selection to be received via the input/output interface;
		identify a synapse memory mapping scheme for the selected neural network topology type from a plurality of synapse memory mapping schemes that are each associated with a respective neural network topology type; and
	map the plurality of synapse weights to locations in the memory based on the identified synapse memory mapping scheme; and
when mapped to a first synapse memory mapping scheme, the plurality of banks are to store fan-out synapse weights representing weights of synapses between a neuron of a first layer and a plurality of neurons of a second layer such that a first parallel access of the plurality of banks at a first row is to output the fan-out synapse weights, and the plurality of banks are to store fan-in synapse weights representing weights of synapses between a neuron of the second layer and a plurality of neurons of the first layer such that a second parallel access of the plurality of banks at a different row for each bank accessed is to output the fan-in synapse weights.

(Previously Presented)  The system of Claim 21, wherein the first synapse memory mapping scheme of the plurality of synapse memory mapping schemes is associated with a first neural network topology type comprising a generative neural network and a second synapse memory mapping scheme of the plurality of synapse memory mapping schemes 

(Original)  The system of Claim 22, wherein a third synapse memory mapping scheme of the plurality of synapse memory mapping schemes is associated with a third neural network topology type comprising a recurrent neural network.

(Original)  The system of Claim 21, wherein the memory includes a plurality of independently accessible banks and the identified synapse memory mapping scheme specifies the storage of fan-out synapse weights of a first neuron in separate banks of the memory to enable parallel access of the fan-out synapse weights by the first neuron.

(Original)  The system of Claim 21, wherein the memory includes a plurality of independently accessible banks and the identified synapse memory mapping scheme specifies the storage of fan-in synapse weights of a first neuron in separate banks of the memory to enable parallel access of the fan-in synapse weights by the first neuron.

(Previously Presented) The processor of Claim 1, wherein the parallel access of the fan-out synapse weights by the first neuron or parallel access of the fan-in synapse weights by the first neuron comprises performing an XOR operation on an index specifying a row of the memory.

(Previously Presented) The processor of Claim 1, wherein a neuron core of the at least one neuron core is to access synapse weights connected to the first neuron based on a memory address including at least one wildcard bit, wherein the memory address identifies locations in the memory of the synapse weights connected to the first neuron.

(Previously Presented) The method of Claim 11, 
wherein the method further comprises accessing synapse weights connected to a neuron based on a memory address including at least one wildcard bit, wherein the memory address identifies locations in the memory of the synapse weights connected to the neuron, and
wherein address bits of the memory address are grouped into pairs to enable encoding of the at least one wildcard bit.

(Previously Presented) The processor of Claim 1, wherein the banks are collocated in a common synapse core, wherein the common synapse core includes a synapse array memory to store a plurality of synapse weights, logic to write synapse weights to the synapse array memory, and logic to access the synapse weights. 
 
(Previously Presented) The processor of Claim 1, wherein a first bank of the banks is located in a first synapse core and a second bank of the banks is located in a second synapse core, wherein the first synapse core and the second synapse core each comprise a respective synapse array memory to store a plurality of synapse weights, logic to write synapse weights to the respective synapse array memory, and logic to access the synapse weights. 
 
(Previously Presented) The processor of Claim 1, wherein the banks are respective static random access memories. 



Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance. 
Claims 1-3, 6-7, 9-13 & 16-31 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims 1, 11 and 16, 21. 
Reference Kim teaches a neuro-cube 3D multiple tiers DRAM parallel architecture. Reference Nageswaran teaches simulation of spike neural network mapping using GPU. Combination of references fails to expressly teach the subject matter describing for the memory comprising simultaneously accessible independent banks, “when mapped to a first synapse memory mapping scheme, the plurality of banks are to store fan-out synapse weights representing weights of synapses between a neuron of a first layer and a plurality of neurons of a second layer such that a first parallel access of the plurality of banks at a first row is to output the fan-out synapse weights, and the plurality of banks are to store fan-in synapse weights representing weights of synapses between a neuron of the second layer and a plurality of neurons of the first layer such that a second parallel access of the plurality of banks at a different row for each bank accessed is to output the fan-in synapse weights”.  Dependent claims are allowed for at least the same reason.
  
Correspondence Information
Any inquiries concerning this communication or earlier communications from the examiner should be directed to LiWu Chang, who may be reached Monday through Thursday, between 10:00 a.m. and 6:00 p.m. EST. or via telephone at (571) 270-3809 or facsimile transmission (571) 270-4809 or email li-wu.chang@uspto.gov. If you need to send an Official facsimile transmission, please send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor, Miranda Huang can be reached on (571) 270-7092. Hand-delivered responses should be delivered to the Receptionist @ Customer Service Window, the first floor on the south side of the Randolph Building 401 Dulany Street, Alexandria, VA 22313. 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

/LI WU CHANG/Primary Examiner, Art Unit 2124